Citation Nr: 0933431	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than April 13, 1998 
for the establishment of a 100 percent rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Veteran's disagreement with the effective date 
assigned in this rating decision led to this appeal.

The claim on appeal was previously before the Board in 
December 2007.  At that time the Board denied the claim 
listed on the title page and entitlement to an effective date 
earlier than November 28, 1995 for the grant of service 
connection for stuttering.

The Veteran appealed the denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Veteran obtained an attorney to represent him before the 
Court.  This attorney now represents the Veteran before the 
Board.  By way of a June 2009 order, the December 2007 Board 
decision was vacated and the claim for an earlier effective 
date for the grant of a 100 percent rating for PTSD was 
remanded to the Board by the Court, with the Court 
incorporating the instructions of a filed joint motion for 
remand.  The appeal as to entitlement to an effective date 
earlier than November 28, 1995 for the grant of service 
connection for stuttering was dismissed.

The attorney-representative submitted a July 2009 letter.  
With the letter, he submitted treatises and waived initial 
consideration of these documents by the agency of original 
jurisdiction (AOJ), the RO in this case.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The claim remaining on appeal does not stem from the 
August 1999 rating decision that granted service connection 
for PTSD; the Veteran did not file a timely notice of 
disagreement with the August 1999 RO decision.

3.  On April 13, 1998, the RO received the Veteran's claim 
for service connection for PTSD; there is no earlier dated 
diagnosis of PTSD; there is no earlier dated evidence that 
the claimed stuttering or other speech problem was part of a 
PTSD diagnosis.


CONCLUSION OF LAW

The criteria for an effective date prior to April 13, 1998, 
for the establishment of a 100 percent rating for PTSD, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
provided notice in May 2004 regarding the establishment of an 
effective date.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.

The Board notes that, while the Veteran was provided notice 
pursuant to Dingess, as part of another letter, the Veteran 
was not provided with a separate notification letter that 
complied with Dingess, and thus, has not been provided with 
adequate notice regarding the establishment of an increased 
rating.  As discussed above, the Veteran was provided notice 
regarding the establishment of an effective date.  The Board 
finds the presumption of prejudice raised by the failure to 
provide additional Dingess notice in a separate letter is 
rebutted because, as explained below in greater detail, the 
preponderance of the evidence is against the Veteran's claim 
for an earlier effective date.  Thus, any questions as to the 
appropriate disability rating to be assigned are moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any error in 
not providing adequate Dingess compliant notice did not alter 
the essential fairness of the adjudication of the claim for 
an earlier effective date on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2004 VCAA letter noted above was issued after the rating 
decision on appeal, and thus was not timely.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
August 2005 statement of the case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

As the statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran, nor his attorney-
representative, have indicated any prejudice caused by this 
timing error, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696,  2009 
WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The record indicates that the 
Veteran applied for disability benefits through the Social 
Security Administration (SSA).  However, the only issue 
remaining on appeal is a claim for an earlier effective date.  
There is no indication that SSA has any VA medical records 
dated prior to the effective date in question that are not in 
the record and it is not contended otherwise.  After 
consideration of the nature of the claim on appeal and 
applicable regulations regarding the establishing of an 
effective date, the Board finds that there is no reasonable 
possibility that remanding for these records would result in 
a benefit flowing to the Veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further, in this regard, the Board finds that obtaining any 
opinion in this appeal is not warranted.  This effective date 
claim requires a determination of when a claim was received 
and when entitlement to the benefit sought arose.  This 
requires a determination of the dates documents were received 
and the first evidence substantiating a claim was received.  
The Board finds that a later dated opinion regarding any 
contention on appeal would not establish entitlement to an 
earlier effective date claim.  In this regard, the Board 
finds no basis in applicable law and regulation that a 
current medical opinion that the Veteran had PTSD at the time 
he filed for service connection for stuttering or by filing 
for stuttering the Veteran meant to file for PTSD is required 
or that it would lead to the benefit sought.  

Therefore, the Board finds that VA has substantially 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).



Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, however, the effective date of the award will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or layperson] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  The Board notes that 38 C.F.R. § 3.157 only 
applies to claims for increased ratings or to reopen 
previously denied claims, and it is manifestly not applicable 
to original service connection claims.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993).

Factual Background

The Veteran has previously contended that the April 1998 
claim for PTSD should be construed as a claim to reopen 
because of earlier claims that were filed and denied.  He 
specifically asserted that the effective date for the grant 
of service connection for PTSD should be in 1974 when he 
originally filed an application for VA compensation.  In a 
March 2001 letter, the Veteran asked for retroactive 
compensation of the 100 percent disability rating for PTSD 
back to 1974, when he contended he first tried to file for 
combat related disability.  He claimed that, in 1974, he was 
not allowed to file for such benefits because he was told 
that records confirming his combat duty did not exist.  The 
Veteran further contended that he subsequently applied 
several times over the next few years for service connection 
but was repeatedly informed that he could not apply for 
combat related disabilities.  

Currently, the attorney-representative asserts that the 
November 1995 claim for stuttering should be considered a 
claim for service connection for PTSD.  The parties to the 
joint motion determined that the Board had provided an 
inadequate statement of reasons and bases of why the 
Veteran's "condition identified in 1995 was not PTSD."  The 
joint motion also provides that the Board did "not 
adequately discuss whether [the Veteran's] anxiety condition 
identified in 1995 was PTSD and did not discuss whether this 
condition and its symptoms potentially supported a 100 
percent disability rating."  In a July 2009 letter, the 
attorney-representative wrote that the Board "should 
recognize PTSD as an inferred part of the Veteran's 
stuttering claim."  He further wrote:  "The Board can 
'infer' a claim where the Veteran has not adequately 
indentified the specific nature of his condition, but the 
proper diagnosis is supported by the record."  In essence, 
the attorney-representative asserts that although the Veteran 
did not use the term PTSD, this should not have prevented VA 
from developing a claim for PTSD given his claim for service 
connection for stuttering, since the latter is secondary to 
PTSD.  In addition, he has asserted that the development of 
the claim was inadequate, to include questioning the adequacy 
of the February 1996 VA general medical examination.

In October 1974 (the month of his discharge from service), 
the Veteran filed a formal claim for service connection for 
residuals of an in-service back injury (claimed as a "broken 
back").  He did not indicate in his application for 
compensation that he had incurred any other injuries or 
disabilities during service.  In a March 1975 rating 
decision, the RO granted service connection for a back 
disability.

Private medical documents in the claims file dated between 
1982 and 1984 include psychiatric evaluations.  Diagnoses 
included depression and an antisocial personality disorder.  
These records do not contain an opinion linking stuttering or 
a psychiatric disorder to service.

In a letter submitted in July 1993, the Veteran requested 
that his back disability be reevaluated.  In a September 1995 
letter, the Veteran requested that he be scheduled for an 
examination to evaluate his residuals of back and neck 
injuries.  He noted that his service-connected residuals of 
such injuries had increased in severity.  There was no 
notation of stuttering or a psychiatric disorder.

The Veteran underwent a VA examination on November 22, 1995.  
In this examination, the examiner noted that the Veteran 
experienced a hard-landing in a helicopter that was bought 
down by enemy fire in Vietnam.  The Veteran recalled that he 
had become very frightened and started to develop a 
stammering speech, which had persisted to the present and 
which was humiliating.  It was also noted that the stammering 
interfered with the Veteran's employment and social life.

In a November 1995 letter, the Veteran filed another claim 
for an increased rating for his back disability.  He also 
claimed entitlement to service connection for severe speech 
problems and foot rot (fungal infection of the feet).

In a February 1996 VA examination report, the examiner noted 
that the Veteran admitted that he got angry with people who 
do not take time to try to understand him, but denied any 
previous history of psychiatric problems or psychiatric 
medications.

In a June 1996 rating decision, the RO denied service 
connection for a history of stammering speech.  The RO found 
that service in Vietnam was not established and that service 
medical records were negative for any complaints, findings or 
diagnosis of any speech impediment.  

In a statement received on April 13, 1998, the Veteran 
alleged that it was clear and unmistakable error (CUE) for 
the RO to find that the Veteran did not have service in 
Vietnam.  He also noted that:  "the impression of stammering 
speech is more related to [the] claim for PTSD.  The 
subsequent development of [his] stammering speech is 
secondary to [his] PTSD."  As this claim was filed more than 
a year after the June 1996 rating decision, the RO construed 
the statement as an application to reopen a claim for service 
connection for stuttering and as a new claim for service 
connection for PTSD.  See 38 C.F.R. § 3.160(d).

In an August 1999 rating decision, the RO found that there 
was no CUE in the June 1996 rating decision as there was 
another basis for denial of the claim, in addition to the 
finding that the Veteran did not have verified Vietnam 
service [which had been in error.]  This rating decision also 
granted service connection for PTSD and stuttering, assigning 
a 50 percent rating and an effective date of April 13, 1998 
[the date of the claim to reopen the claim for service 
connection for PTSD].  

The RO determined that the Veteran filed a notice of 
disagreement to the rating assigned in the August 1999 rating 
decision regarding the disability rating assigned.  In an 
October 2000 rating decision, the RO granted an increased 
rating of 100 percent for PTSD, effective April 13, 1998 and 
determined that the notice of disagreement had been resolved, 
as the disability was granted the highest allowable rating.

In February 2002, the Veteran indicated disagreement with the 
effective date assigned to his PTSD claim.  See 38 C.F.R. 
§ 20.201. This notice of disagreement was submitted more than 
a year after the August 1999 rating decision that granted 
service connection.

The RO subsequently issued an October 2002 rating decision 
that granted service connection for stuttering, assigning an 
effective date of November 28, 1995 [the date of receipt of 
the claim for severe speech problems (stuttering)].  The RO 
found that the stuttering disability was 50 percent disabling 
and that, effective April 13, 1998, the 50 percent rating was 
included in the 100 percent rating assigned to the Veteran's 
service-connected PTSD.  The October 2002 rating decision 
includes a rating sheet that reveals that the PTSD and 
stuttering were both rated as psychiatric disabilities.  

Analysis

Preliminarily, the Board will discuss a jurisdictional issue.  
The Board is cognizant that the claim presently on appeal has 
a protracted procedural history.  After review of this 
record, the Board finds that the remaining claim in appellate 
status does not stem from the August 1999 rating decision 
that granted service connection.  The Board finds no evidence 
that the Veteran filed a notice of disagreement regarding the 
effective date assigned within a year of the August 1999 
decision that granted service connection for PTSD.  See 
38 C.F.R. § 20.201.  The earliest letter after the August 
1999 rating decision that notes disagreement was received in 
November 2000 in which the Veteran wrote that VA "used . . 
.'power of rules' to not be responsible for it back to 
1974."  The attorney-representative recorded the first 
notice of disagreement as to effective date as a December 
2000 letter.  While these letters were timely as to the 
October 2000 rating decision that granted a 100 percent 
rating, they were not timely as to the August 1999 rating 
decision that granted service connection.  See 38 C.F.R. 
§ 20.302.

During the pendency of this appeal, the Court has held that a 
claim for an earlier effective date is a downstream element 
of a grant of service connection and that adjudication of a 
free standing claim for an earlier effective date vitiated 
the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).  In essence, as the claim as been rated as 
100 percent since the date of claim, the Veteran is seeking 
an earlier effective date for the grant of service connection 
for PTSD.  The Board notes that the issue has been both 
characterized as a claim for an earlier effective date for 
the grant of service connection and for the date of a 100 
percent rating.  The instant decision characterizes the issue 
as a claim for an earlier effective date for the grant of the 
increased rating for clarity.  That is, the claim for an 
earlier effective date for an increased rating is not 
freestanding, but this claim does not contemplate providing a 
rating prior to the date of service connection.  The rating 
that granted service connection became final prior to the 
Veteran raising the issue of an earlier effective date, and 
thus, a clam for an earlier effective date for the grant of 
service connection is freestanding.

The Court further noted the Federal Circuit, in Cook v. 
Principi, 318 F. 3d 1334, 1337 (Fed. Cir. 2002), cited two 
statutory exceptions to the finality of RO decisions:  
Reopening a prior decision based on new and material evidence 
or revision of that prior decision based on clear and 
unmistakable error (CUE).  See 38 C.F.R. §§ 3.105, 3.156.  As 
there was no prior denial for service connection for PTSD, 
these exceptions do not apply.  As discussed further below, 
in this regard, the claim for service connection for 
stuttering was not a claim for PTSD, and thus the prior 
decisions regarding stuttering do not contemplate the claim 
for PTSD.  Although the Board would normally, therefore, 
dismiss the claim as a matter of law, based on the Board's 
prior full consideration of the claim and the directives of 
the joint motion, the Board will again fully consider the 
contentions on appeal.

The contentions currently on appeal are that the Veteran 
attempted to apply in 1974 for a "combat related 
disability" but was prevented from filing such a claim and 
that the claim for service connection for stuttering 
contemplated PTSD.

There is no evidence that the Veteran filed a claim for 
service connection for stuttering prior to November 1995, or 
a claim for service connection for PTSD prior to April 1998.  
The Board notes that as late as February 1996 when the 
Veteran underwent a VA examination, he indicated that he got 
angry with people who do not take time to try to understand 
him, but he denied any previous history of psychiatric 
problems or medication for a psychiatric disorder.  Prior to 
the April 1998 claim for PTSD, there was no diagnosis of PTSD 
of file.

The Veteran's attorney-representative has asserted that an 
earlier effective date is warranted for service connection 
for PTSD because stuttering was a misdiagnosis.  The Board 
finds that the Veteran has contended (and the evidence shows) 
that stuttering is part of the Veteran's larger psychiatric 
disability.  The Board finds that, prior to April 13, 1998, 
the Veteran had only claimed entitlement to service 
connection for stuttering.  Taking the plain meaning of the 
claim for stuttering, the Board cannot find a communicated 
attempt to file for PTSD.  The attorney-representative has 
written that stuttering is a known disability that is part 
of/secondary to PTSD.  For VA to find such connections on the 
basis of filing for stuttering would require medical 
expertise, and as adjudicators, the RO and the Board are 
precluded from making such a finding.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board cannot determine that stuttering is always due to 
PTSD and the claim was not asserted as a psychiatric claim.  
The stuttering disability was determined to be psychiatric in 
nature based on subsequently obtained evidence.  As an 
original claim for a named psychiatric disability, VA records 
noting psychiatric complaints did not raise a claim for PTSD.  
See 38 C.F.R. § 3.157; Clemons v. Shinseki,  23 Vet. App. 1 
(2009).

It was not until April 13, 1998 that the Veteran specified 
that he was seeking service connection for PTSD.  See 
38 C.F.R. § 3.155.  The Veteran has been in receipt of a 100 
percent rating for PTSD from the date of receipt of the 
original claim for service connection.  

It is also pertinent to note that, had the Veteran filed 
earlier for service connection for PTSD, a claim for service 
connection would not be substantiated prior to a diagnosis 
being of record.  There is no record of a PTSD diagnosis 
prior to April 1998.  A diagnosis of stuttering alone is not 
a diagnosis of PTSD.  In the Board's judgment, entitlement 
did not arise until there was competent evidence of file that 
indicated that the Veteran had the specific disability for 
which he sought service connection.  That is, the Veteran 
received compensation for stuttering, rated as a psychiatric 
disability, from the November 1995 claim.  Entitlement to 
service connection for PTSD did not arise until there was a 
competent diagnosis of PTSD attributable to service.  See 
38 C.F.R. §§ 3.303, 3.304.

In view of the foregoing, the Board finds that entitlement to 
an effective date earlier than April 13, 1998 for the 
establishment of a 100 percent rating for PTSD is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim of entitlement to an effective date earlier than April 
13, 1998 for the establishment of a 100 percent rating for 
PTSD must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date earlier than April 13, 1998, 
for the establishment of a 100 percent rating for PTSD, is 
denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


